UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                         6/29/2021
--------------------------------------X
GEORGE LEE, on behalf of himself      :
and all others similarly situated,    :
                                      :
                    Plaintiff,        :
                                      : 20 Civ. 9809 (VM)
     - against -                      :
                                      : DECISION AND ORDER
CANADA GOOSE US, INC.,                :
                                      :
                    Defendant.        :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

      Plaintiff George Lee (“Plaintiff”) brings this putative

class action, on behalf of himself and all others similarly

situated, against Canada Goose US, Inc. (“Canada Goose” or

“Defendant”), alleging violations of the District of Columbia

Consumer Protection Procedures Act (“Count One”) and state

consumer protection statutes (“Count Two”), breach of express

warranty   (“Count     Three”),    and    unjust    enrichment   (“Count

Four”) in the alternative. (See “Complaint,” Dkt. No. 1.) The

claims   stem   from    Defendant’s       alleged   misrepresentations

regarding the sourcing of coyote fur for certain Canada Goose

jackets (the “Products”). Plaintiff purports to represent a

class of “[a]ll consumers who purchased the Products within

the United States during the statute of limitations period

and   until   the    date   of    class   certification,”    excluding




                                    1
Defendant and the judicial staff involved in this action, as

well as their respective affiliates.1 (Id. ¶¶ 81, 83.)

       Now before the Court is Defendant’s premotion letter,

dated February 8, 2021, which the Court construes as a motion

to dismiss under Federal Rule of Civil Procedure 12(b)(6).2

(See       “Motion,”   Dkt.   No.   11.)   The   Court   also   received

Plaintiff’s opposition letter dated February 16, 2021. (See

“Opposition,” Dkt. No. 12.) For the reasons stated herein,

the Motion is GRANTED in part and DENIED in part.

                              I.    BACKGROUND

A.     FACTS3

       In     November   2017,      Plaintiff    Lee,    a   citizen   of

California, purchased a black Canada Goose Chateau Parka with

coyote fur trim from a store located in Washington, D.C. At

the time of the purchase, Plaintiff resided in Maryland.

Plaintiff alleges that when he purchased the jacket, he relied

on Canada Goose’s representations that the fur on the jacket

was sourced using ethical and humane trapping methods.


       1 Plaintiff also includes “a subclass of all persons who
purchased Canada Goose’s Products . . . within the District of Columbia
during the Class Period.” (Complaint ¶ 82.)
      2 Kapitalforeningen Lægernes Invest v. United Techs. Corp., 779

F. App’x 69, 70 (2d Cir. 2019) (Mem.) (affirming the district court’s
ruling deeming the exchange of letters as the motion itself).
      3 Except as otherwise noted, the following background derives

from the Complaint. The Court takes all facts alleged therein as true
and construes the justifiable inferences arising therefrom in the
light most favorable to Plaintiff, as required under the standard set
forth in Section II, infra.



                                      2
      Defendant Canada Goose is an outerwear company that, as

relevant here, “produces, markets, and distributes clothing

products, many of which contain fur trim.” (Complaint ¶ 3.)

Defendant’s principal place of business is New York City,

where it maintains its sole office in the United States.

      Plaintiff alleges that because of increasing consumer

demand for ethically sourced products, Canada Goose attempts

to cultivate an image that its fur products are sourced using

humane, sustainable, and ethical practices, when in fact they

are not. In particular, a paper hang tag attached to the

Products contains the following alleged misrepresentations

regarding Canada Goose’s fur-sourcing practices:

  •   “The Canada Goose Fur Transparency StandardTM is
      our commitment to support the ethical, responsible,
      and sustainable sourcing and use of real fur”;
  •   “The first traceability program to cover the wild
      habitat, it ensures that all fur sourced by Canada
      Goose is in accordance with the Agreement of
      International Humane Trapping Standards (AIHTS) in
      Canada and the Best Managed Practices (BMP) in the
      United States, and is fully traceable throughout
      the supply chain”; and
  •   “The standard certifies that we never purchase fur
      from fur farms, never use fur from endangered
      animals, and only purchase fur from licensed North
      American trappers strictly regulated by state,
      provincial and federal standards.”
(Complaint ¶ 14.) These statements are misleading, according

to Plaintiff, because they suggest that the fur-sourcing

practices   used   by   Canada   Goose   trappers   “prevent   the



                                 3
infliction of extreme pain or distress on animals trapped for

its fur products” when they do not. (See id. ¶ 15.) Plaintiff

alleges   that   Canada   Goose       knows   that   consumers   are

increasingly committed to purchasing products marketed as

ethical and sustainable. Plaintiff quotes a statement on

Canada Goose’s website that reads: “Today’s consumers want to

know more about the sustainability of fur and animal welfare

and demand more transparency to make informed purchasing

decisions.” (Id. ¶ 36.) Yet, consumers lack the skills and

resources to determine whether products are ethically sourced

on their own. Thus, Canada Goose capitalizes on consumers’

ignorance of the fur industry by misrepresenting the fur-

sourcing methods it uses to sell more products.

     1.   “Ethical, Responsible, and Sustainable” Sourcing

     Plaintiff alleges that the use of the words “ethical”

and “sustainable” mislead consumers regarding the trapping

methods used to source Canada Goose’s fur. Plaintiff cites

studies indicating that consumers share significant “concern

about the treatment of animals used in consumer products,”

consider “animal welfare” to be one of the most important

factors in whether a product is “ethically produced,” and

consider the term “sustainably produced” to encompass goods

“produced according to higher animal welfare standards.” (Id.

¶¶ 37, 39, 41.) In other words, Plaintiff alleges that


                                  4
consumers likely interpret the representations at issue here

to mean that Canada Goose sources fur in ways that prioritize

the humane treatment of animals.

      But in reality, according to Plaintiff, “Canada Goose’s

suppliers use cruel methods that cause strangulation and

broken    bones     to     coyotes    and   other   animals       who    are

inadvertently       trapped   and     discarded.”   (Complaint      ¶     4.)

Plaintiff    identifies       two    inhumane    trapping   methods       in

particular used to source Canada Goose fur: leg traps and

snares.

      Leg traps, opposed by several veterinary associations,

are   inhumane    because     they    can   cause   significant         harm,

including death, to trapped animals. Plaintiff contends that

even alternatives to traditional leg traps, including padded

and offset leghold traps, are problematic because they cause

“severe distress and injuries,” including ligament damage in

up to 20% of cases and prolonged psychological distress. (Id.

¶¶ 26-27.) For example, only 4% of coyotes caught in padded

leghold traps suffered no injury at all. Furthermore, many of

these    injuries    can    have     long-term   effects    for    animals

released after trapping. According to Plaintiff, these traps

are widely used by trappers in the United States and Canada.

      Similarly, Plaintiff alleges that coyotes are                     often

captured and killed using snares -- metal nooses which kill


                                      5
the animals through strangulation. Snares, like leg traps,

are     considered          inhumane          “by      wildlife      biologists,

veterinarians, and animal welfare experts” and have been

banned in several states. (Id. ¶ 28.) Studies on the use of

snares and leghold traps indicate that up to 67% of the

animals caught in the traps are not the intended targets.

Wild    animals     and     even       pets    are     inadvertently       caught.

Plaintiff alleges that snares are used “in all Canadian

provinces and across the U.S.” (Id.)

       2.   AIHTS and BMP Standards

       Regarding AIHTS and BMP standards, Plaintiff alleges

that   “even   if   Canada       Goose        did    ensure     compliance,”    the

statements     would      be    misleading          because     “these   standards

themselves     authorize         inhumane           trapping     practices     that

reasonable consumers would perceive as neglectful and unduly

harmful.” (Complaint ¶ 23.) For instance, AIHTS standards

tolerate    traps      in      which    up     to    20%   of    animals     tested

demonstrate physical and emotional suffering. Under the BMP,

that figure is 30%. Moreover, both the AIHTS and BMP allow

for the use of leg-hold traps, which, according to Plaintiff,

“have been banned in 57 countries” and several states and are

inhumane for the reasons discussed above. (Id. ¶¶ 25-26.)

Likewise, the use of snares -- also allegedly inhumane -- is

not prohibited by either the AIHTS or BMP. Plaintiff points


                                         6
out that AIHTS standards require that any device used to kill

animals must render them “irreversibly unconscious within 300

seconds,” which snares do not consistently accomplish. (Id.

¶ 29.) The animals that do not die immediately suffer painful

injuries including dehydration or starvation, compounded by

the fact that in many cases snares may be left unchecked for

lengthy periods of time.

      3.    Licensing and Regulation

      Plaintiff   insists     that        Canada    Goose’s   statements

regarding   licensure   of    its    trappers      and   compliance    with

governmental regulations are also misleading. While Canada

Goose states that it “only purchase[s] fur from licensed North

American trappers strictly regulated by state, provincial and

federal standards” (Complaint ¶ 14), Plaintiff alleges that

“Canada Goose allows for sourcing from trappers that operate

in   jurisdictions   that    have    no    regulations     regarding   the

methods of slaughtering trapped animals or the types of traps

that may be used” (id. ¶ 17). Moreover, “there are no U.S.

federal laws or regulations that require the humane treatment

of coyotes trapped for fur.” (Id. ¶ 19.) At the state level,

Plaintiff alleges that over 75% of states do no regulate fur

trapping at all, and a majority of states do not prohibit any

types of traps, including cruel ones. Plaintiff alleges that

Canada Goose has not indicated “that furs from these states


                                    7
are prohibited from its supply chain.” (Id. ¶ 20.) Canada

Goose’s   representation     regarding      the   licensure    of    its

trappers is also misleading, according to Plaintiff, because

licensing from the North American Fur Industry Communications

group is “simply a matter of taking a training course on

conservation and trapping systems, and then purchasing the

license.” (Id. ¶ 21.) Moreover, even under existing rules,

regulation is difficult because various enforcement agencies

“struggle to fulfill their mandates.” (Id. ¶ 22.)

B.   PROCEDURAL HISTORY

     Consistent with the Court’s Individual Practices, on

February 8, 2021, Canada Goose wrote to Plaintiff regarding

an anticipated motion to dismiss the Complaint. By letter

dated February 16, 2021, Plaintiff responded to the Motion.

Defendant advised the Court by letter dated February 22, 2021

that the parties’ letter exchange had failed to resolve their

dispute. (See Dkt. No. 13.) On February 26, 2021, the Court

advised   the   parties    that    it   would   construe   Defendant’s

premotion letter as a motion to dismiss and would resolve the

Motion on the basis of the letters and the material in the

record. (See Dkt. No. 14.)

C.   THE PARTIES’ ARGUMENTS

     Defendant    argues    that    Count   One   fails    because   the

allegedly misleading statements are all accurate and because


                                    8
the Complaint does not allege that any Canada Goose fur is

obtained from trappers in states or regions not subject to

regulations. Moreover, Defendant insists that it has not

concealed or suppressed the true nature of its sourcing and

that   its   representations       are,    again,       accurate.     Further,

Defendant    contends       that   Plaintiff’s          “subjective     views”

regarding fur-trapping standards “do not render the Company’s

statements misleading or deceptive.” (Motion at 2.) Lastly,

Defendant argues that the allegedly misleading statements are

nonactionable because they are too general for their truth or

falsity to be determined.

       On Plaintiff’s remaining claims, Canada Goose contends

that Plaintiff has not alleged an injury anywhere outside of

Washington, D.C., and therefore he lacks standing to bring

claims under the various other state consumer-protection

statutes identified in Count Two. Defendant argues that the

claims for breach of express warranty and unjust enrichment

in Counts Three and Four           must be dismissed because the

Complaint    does     not   identify      the    particular     state      laws

applicable and because the claims are duplicative. Lastly,

Defendant    argues    that    Plaintiff        lacks    standing     to   seek

injunctive relief because he has not alleged any risk of

future harm.




                                     9
     Plaintiff    responds   that     the    Complaint    specifically

alleges “literally false” statements, and these allegations

are enough to survive a motion to dismiss as to Count One.

(Opposition at 1.) Plaintiff insists that the statement that

Canada Goose sources fur from trappers who are subject to

“federal standards” is literally false because there are no

U.S. federal laws or regulations that require humane coyote

trapping.   Plaintiff     further    insists    that     the   Complaint

alleges other statements that, while not literally false,

tend to mislead consumers regarding the practices employed by

trappers who source Canada Goose fur.

     Plaintiff argues that he has standing to assert claims

under the state consumer-protection statutes in Count Two at

this stage, and that any issues regarding standing on behalf

of out-of-state class members should be resolved at the class-

certification    stage.   Regarding    his     common-law      claims   in

Counts Three and Four, Plaintiff argues that he can pursue

each as alternative theories of recovery, and that, contrary

to Defendant’s argument, he has identified the applicable

state laws and no further specificity is required. Lastly,

Plaintiff argues that he has standing to pursue injunctive

relief under the District of Columbia Consumer Protection

Procedures Act, on behalf of the class. Plaintiff further




                                10
insists     that    he     should    be    granted        standing      to    pursue

injunctive relief as a matter of public policy.

                             II.     LEGAL STANDARD

      “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). This standard is met “when the

plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable

for   the   misconduct       alleged.”         Id.   A    complaint     should    be

dismissed     if     the     plaintiff         has       not   offered       factual

allegations        sufficient       to    render         the   claims      facially

plausible. See id. However, a court should not dismiss a

complaint    for     failure    to       state   a   claim     if    the     factual

allegations sufficiently “raise a right to relief about the

speculative level.” Twombly, 550 U.S. at 555.

      In resolving a motion to dismiss, the Court's task is

“to assess the legal feasibility of the complaint, not to

assay the weight of the evidence which might be offered in

support thereof.” In re Initial Pub. Offering Sec. Litig.,

383 F. Supp. 2d 566, 574 (S.D.N.Y. 2005) (internal quotation

marks omitted), aff’d sub nom. Tenney v. Credit Suisse First

Bos. Corp., No. 05 Civ. 3430, 2006 WL 1423785 (2d Cir. May


                                          11
19, 2006). In this context, the Court must draw reasonable

inferences in favor of the nonmoving party. See Chambers v.

TimeWarner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). However,

the requirement that a court accept the factual allegations

in the complaint as true does not extend to legal conclusions.

See Iqbal, 556 U.S. at 678.

                               III. DISCUSSION

     The motion to dismiss Count One is denied with respect

to Canada Goose’s statement that it is committed to “ethical,

responsible, and sustainable sourcing” because Plaintiff has

plausibly alleged that this statement has the tendency to

mislead a reasonable consumer. (See Complaint ¶ 14.) However,

Count One is dismissed insofar as it stems from Canada Goose’s

statements regarding compliance with AIHTS and BMP standards,

and sourcing from licensed fur trappers regulated by state,

provincial, and federal standards, because these statements

are accurate and therefore unlikely to mislead. Count One is

also dismissed insofar as it charges a violation of Section

28–3901(h) of the District of Columbia Consumer Protection

Procedures Act because Plaintiff has failed to allege intent.

     The Court declines to dismiss the state law consumer-

protection      claims    in   Count    Two,      reserving   the   issue   of

standing   as    to   these    claims       for   the   class-certification

stage.   Likewise,       the   Court   will       not   dismiss   Plaintiff’s


                                       12
breach-of-express-warranty     claim     in   Count    Three   because

Plaintiff   was   not   required    to   identify     the   state   laws

applicable to the claim, nor does the Court find the claim

duplicative of the consumer-protection claims. Nevertheless,

the Court dismisses Count Four because unjust enrichment is

unavailable when an express agreement governs the dispute.

The Court also dismisses Plaintiff’s request for injunctive

relief because he has not alleged any risk of future harm.

A.   COUNT ONE: DISTRICT OF COLUMBIA CONSUMER PROTECTION

     PROCEDURES ACT (“CPPA”)

     Under the CPPA, it is a violation to engage in an unfair

or deceptive trade practice, “whether or not any consumer is

in fact misled,” including to:

     (a) represent that goods or services have a source,
     sponsorship, approval, certification, accessories,
     characteristics, ingredients, uses, benefits, or
     quantities that they do not have;
     . . .
     (d) represent that goods or services are of
     particular standard, quality, grade, style, or
     model, if in fact they are of another;
     (e) misrepresent as to a material fact which has a
     tendency to mislead;
     . . .
     (f) fail to state a material fact if such failure
     tends to mislead;
     (f-1) Use innuendo or ambiguity as to a material
     fact, which has a tendency to mislead;
     . . .
     (h) advertise or offer goods or services without
     the intent to sell them or without the intent to
     sell them as advertised or offered; . . . .




                                   13
D.C. Code § 28-3904. The CPPA is to “be construed and applied

liberally to promote its purpose.” Id. § 28–3901(c). In

assessing the plausibility of Plaintiff’s claims, the Court

must “consider an alleged unfair trade practice ‘in terms of

how   the    practice     would   be    viewed     and    understood     by   a

reasonable consumer.’” Saucier v. Countrywide Home Loans, 64

A.3d 428, 442 (D.C. 2013) (quoting Pearson v. Chung, 961 A.2d

1067, 1075 (D.C. 2008)).

      1.     Sections 28-3904(e), (f), (f-1)

      To state a claim of unfair trade practices under the

subsections (e) and (f), a plaintiff must establish that the

defendant “made a material misrepresentation or omission that

has a tendency to mislead.” Alicke v. MCI Commc’ns Corp., 111

F.3d 909, 912 (D.C. Cir. 1997) (citation omitted).                   Likewise,

it is illegal under subsection (f-1) to “use innuendo or

ambiguity as to a material fact, which has a tendency to

mislead.” E.M. v. Shady Grove Reprod. Sci. Ctr. P.C., 496 F.

Supp. 3d 338, 411 (D.D.C. 2020) (quoting D.C. Code § 28–

3904(f-1)).

      Plaintiff        “need   not     allege     or     prove   intentional

misrepresentation or failure to disclose to prevail on a

claimed violation of § 28–3904(e).” Fort Lincoln Civic Ass’n,

Inc. v. Fort Lincoln New Town Corp., 944 A.2d 1055, 1073 (D.C.

2008).      However,     the   plaintiff        must     establish    that    a


                                       14
misrepresentation    was   made.        Saucier,     64       A.3d    at   442.

Similarly, “[u]nder Section 28–3904(f), plaintiff need not

prove intentional failure to disclose in order to prevail,

but must prove only that defendant failed to disclose a

material fact.” Beck v. Test Masters Educ. Servs. Inc., 994

F. Supp. 2d 90, 96 (D.D.C. 2013). Nor is proof of intentional

misrepresentation    required      to     make     out    a     claim      under

subsection (f-1). Shady Grove, 496 F. Supp. 3d at 411.

     The   Court   finds   that    all     but   one      of    the     alleged

misrepresentations are nonactionable under this framework.

First, Plaintiff does not allege that Canada Goose sources

fur from trappers who violate AIHTS and BMP standards. Rather,

Plaintiff argues that Canada Goose’s proclaimed compliance

with the standards is misleading because “these standards

themselves authorize inhumane trapping practices.” (Complaint

¶ 23.) Likewise, Plaintiff does not allege that Defendant

misrepresented the truth by stating that it “only purchase[s]

fur from licensed North American trappers strictly regulated

by state, provincial and federal standards.” (Id. ¶ 14.)

Rather, Plaintiff argues that this statement is misleading

because “such licensing is simply            a matter of taking a

training course on conservation and trapping systems, and

then purchasing the license,” and because “enforcement bodies

struggle” to uphold those standards that do exist. (Id. ¶¶


                                  15
21-22.) In other words, Plaintiff does not allege that Canada

Goose’s   statements    regarding       compliance,    regulation,     and

licensing are inaccurate, and instead argues that compliance,

regulation, and licensing are insufficient and unsatisfactory

by some accounts.

     These allegations fail to make out a claim under the

CPPA. That the relevant standards may nonetheless be inhumane

or inadequate does not render Defendants’ representations as

to compliance false or misleading. And “a reasonable consumer

generally    would   not   deem    an    accurate     statement   to   be

misleading, and hence, such statement generally would not be

actionable.” Saucier, 64 A.3d at 442 (dismissing claims under

§ 28–3904(e), (f)) (citing Whiting v. AARP, 701 F. Supp. 2d

21 (D.D.C. 2010)). Thus, the Court finds that Plaintiff has

not established a claim under subsections (e), (f), or (f-1)

because   Plaintiff    has   not    alleged    that     Canada    Goose’s

statements regarding compliance, licensing, and regulations

are inaccurate.4

     Plaintiff’s claim that “there are no U.S. federal laws

or regulations that require the humane treatment of coyotes


     4  Likewise, Plaintiff alleges that AIHTS standards do not
prohibit snares, but require that devices used to kill coyotes render
the animals unconscious within 300 seconds, which snares do not always
accomplish. However, this inconsistency within AIHTS standards does
not constitute noncompliance on Canada Goose’s part, nor does it render
Canada Goose’s representation that it complies with AIHTS standards
inaccurate or misleading.


                                   16
trapped for fur” fares no better. (See Complaint ¶ 19.) Canada

Goose does not represent that it is subject to federal law in

the United States. Instead, Defendant represents that it

sources fur from “North American trappers strictly regulated

by state, provincial and federal standards.” (Id. ¶ 14.)

Indeed, the word “federal” could refer to federal laws in

Canada. Thus, the nonexistence of U.S. federal standards does

not render the statement -- that Canada Goose fur is sourced

from trappers regulated “by state, provincial and federal

standards” -- false or misleading. And, again, the alleged

inadequacy of the standards imposed is not enough to render

the statements actionable under the CPPA. See, e.g., Whiting,

701 F. Supp. 2d at 30 (dismissing a CPPA claim because

“[q]uite simply, there is no misrepresentation here, and no

reasonable   consumer   would   have   been   mislead”);   see   also

Chambers v. NASA Fed. Credit Union, 222 F. Supp. 3d 1, 15

(D.D.C. 2016) (“In the absence of any misrepresentation,

Chambers’ claims under the D.C. . . . Consumer Protection

Act[] must be dismissed.”).5


     5  The Court is likewise unpersuaded that a plausible claim is
made out based on Plaintiff’s allegation that “Canada Goose allows
for the purchase of fur from trappers that operate in jurisdictions
that have no laws or regulations,” and “Canada Goose has provided no
indication that furs from these states are prohibited from its supply
chain.” (Complaint ¶¶ 4, 20.) To “allow” or “not prohibit” certain
fur-sourcing is not the same as actively relying on unregulated
trapping methods. To sufficiently make out a misrepresentation,
Plaintiff needed to allege that Canada Goose sourced fur from


                                 17
     Nevertheless, the Court denies Defendant’s motion to

dismiss this claim in its entirety because Plaintiff has

plausibly alleged that one of Canada Goose’s statements is

misleading to reasonable customers. Canada Goose avers that

it is committed to supporting “the ethical, responsible, and

sustainable sourcing and use of real fur.” (Complaint ¶ 14.)

Though the allegations are thin, viewing the Complaint in the

light most favorable to Plaintiff, the Court finds that the

allegations support the reasonable inference that Canada

Goose’s purported commitment to “ethical” fur sourcing is

misleading because Canada Goose obtains fur from trappers who

use allegedly inhumane leghold traps and snares. Plaintiff

asserts   that   leghold     traps    “cause   severe    distress   and

injuries to animals,” including bone fractures, tendon and

ligament damage, lost claws, dislocated joints, swelling, and

hemorrhaging. (Id. ¶ 26.) Likewise, Plaintiff alleges that

the use of snares is widely considered inhumane by industry

professionals.       These   allegations       make     plausible   the

conclusion that leghold traps and snares are inhumane, and

otherwise    raise    factual    disputes      not    appropriate   for

resolution at this stage.



unregulated states or sources, not that such sourcing is a possibility.
At the pleading stage, it is Plaintiff’s burden to state a plausible
claim for relief, not Defendant’s burden to refute one. See Iqbal,
556 U.S. at 678.


                                     18
      Though Plaintiff does not explicitly allege that Canada

Goose sources fur from coyotes trapped using these methods,

the Court is satisfied that such a conclusion can be drawn

reading   the        Complaint    in    the   light    most   favorable    to

Plaintiff. The Complaint alleges that snares are used “in all

Canadian provinces and across the U.S.” (id. ¶ 28) and that

leg traps “are widely used in the U.S. and Canada, including

by trappers who abide by the standards cited by Canada Goose”

(id. ¶ 27). Plaintiff further alleges that “trapping methods

used by Canada Goose suppliers cause completely unnecessary

suffering      and    death     for    countless    animals   and   are   not

‘ethical’ or ‘sustainable.’” (Id. ¶ 32.) These allegations

support the reasonable inference that Canada Goose obtains

fur from trappers whose methods are inhumane, despite its

outward commitment to “ethical” fur sourcing.

      The Court is further persuaded that the statement -- and

related omission regarding Canada Goose’s true fur-sourcing

methods -- is material. Plaintiff alleges that reasonable

consumers consider “animal welfare” to be an important factor

in   whether    a     product    is    “ethically     produced,”    and   that

consumer-perception research indicates that terms such as

“sustainably produced” are perceived as signaling compliance

with “higher animal welfare standards.” (Id. ¶¶ 39, 41.) These

allegations are enough to establish at the pleading stage


                                        19
that “a significant number of unsophisticated consumers would

find that information important in determining a course of

action.” Krukas v. AARP, Inc., 376 F. Supp. 3d 1, 39 (D.D.C.

2019). Thus, the Court finds that violations of subsections

(e), (f), and (f-1) have been adequately pled with respect to

Canada Goose’s statement that it is committed to “ethical”

and “sustainable” fur sourcing.6

     2.       Sections 28-3904(a) and (d)

     Subsection (a) makes it a violation to “represent that

goods    or   services     have    a    source,    sponsorship,      approval,

certification,         accessories,      characteristics,        ingredients,

uses, benefits, or quantities that they do not have.” D.C.

Code § 28-3904(a). Subsection (d) makes it a violation to

“represent that goods or services are of particular standard,

quality, grade, style, or model, if in fact they are of

another.” Id. § 28-3904(d).

     For      reasons    already       stated,    the   claims   under   these

subsections      are    dismissed       as   to   Canada   Goose’s    accurate



     6  The Court rejects Defendant’s arguments that its statements
are “too general and subjective” to form the basis of a CPPA claim.
(See Motion at 2.) To the contrary, the statement that Canada Goose
is committed to “the ethical, responsible, and sustainable sourcing
and use of real fur” (Complaint ¶ 14) is measurable and discernable,
not “outrageous” or “generalized.” Margolis v. Haul Int’l, Inc., No.
2007CA005245B, 2009 WL 5788369 (D.C. Super. Ct. Dec. 17, 2009)
(citation omitted). Stated differently, the statement is actionable
because “it hardly is a superlative that can only be interpreted as
an exaggeration, and it plainly is not the same as saying something
is the ‘best’ or the ‘most.’” Id.


                                        20
statements regarding compliance with AIHTS and BMP standards,

state, provincial and federal regulations, and licensing

requirements. However, insofar as the claims are based on

Canada Goose’s representation that it is committed to ethical

and sustainable fur-sourcing, the claims may proceed.

      3.    Section 28-3904(h)

      Subsection (h) makes it a violation to “advertise goods

or   services    .    .   .    without    the   intent    to    sell    them   as

advertised or offered.” D.C. Code § 28–3904(h). The Court

dismisses Plaintiff’s claim under this subsection because

Plaintiff    has      failed    to   plausibly     allege      that    Defendant

advertised      its    compliance     with      ethical   and    humane     fur-

trapping standards without the intent to actually comply. See

Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements,

do not suffice.”).

      Plaintiff alleges that Canada Goose represented it would

comply with ethical and humane standards in order to gain

more customers. (See, e.g., Complaint ¶¶ 11-12) However, he

nowhere alleges that Canada Goose did not intend to comply

with these standards. Nor can the Court infer such intent

from the allegations. In fact, Plaintiff’s allegations could

support the opposite conclusion because Canada Goose would,

presumably, benefit from satisfying prospective customers


                                         21
through   compliance.      Without       additional    allegations         of

Defendant’s intent, Plaintiff’s claim under subsection (h)

fails. See, e.g., Campbell v. Nat’l Union Fire Ins. Co. of

Pittsburgh, Penn., 130 F. Supp. 3d 236, 268 (D.D.C. 2015)

(dismissing a Section 28–3904(h) claim because “the Court is

unable to discern from the factual allegations of [the]

complaint anything that would nudge [the] assertion that

Defendants advertised coverage that they never intended to

provide, from the merely possible to the plausible” (emphasis

added)) (citing     Grayson v. AT & T Corp., 15 A.3d 219, 252

(D.C. 2011) (holding that the plaintiff failed to adequately

allege a Section 28–6904(h) claim because he “did not provide

any facts that show the unlawful intent of appellees”)). Thus,

the   Court    dismisses   Count   One    insofar     as   it    alleges   a

violation of Section 28-3904(h) of the CPPA.

B.    COUNT TWO: STATE CONSUMER-PROTECTION STATUTES

      Defendant argues that Plaintiff’s state-law claims “must

be dismissed for lack of standing because he does not allege

that he was harmed in any jurisdiction other than Washington,

D.C.” (Motion at 2-3.) However, “courts in this Circuit are

divided on the precise question at issue here: whether a named

plaintiff in a putative class action can assert claims under

state   laws    other   than   those     of   the   states      where   they




                                   22
themselves suffered injury.” Morrow v. Ann Inc., No. 16 Civ.

3340, 2017 WL 363001, at *5 (S.D.N.Y. Jan. 24, 2017).

       Defendant is correct that some courts in this district

have dismissed claims on this basis. See, e.g., Simington v.

Lease Fin. Grp., LLC, No. 10 Civ. 6052, 2012 WL 651130

(S.D.N.Y. Feb. 28, 2012). Nevertheless, this Court declines

to do so here. “[T]here has been a growing consensus among

district     courts     that    class    certification            is     ‘logically

antecedent,’ where its outcome will affect the Article III

standing determination, and the weight of authority holds

that   in   general     class    certification          should      come    first.”

Blessing v. Sirius XM Radio Inc., 756 F. Supp. 2d 445, 451

(S.D.N.Y. 2010) (examining cases); see also Morrow, 2017 WL

363001, at *6 (discussing the division among district courts

but    reasoning    that   the    “prudent”         approach       “is    to   defer

consideration      of   this     issue       to   the     class    certification

stage”).     The   Court   follows        this      growing       consensus      and

reserves     decision      on    Plaintiff’s            standing       to      allege

violations of state consumer-protection statutes on behalf of

the class until the class-certification stage.

C.     COUNTS THREE AND FOUR: BREACH OF WARRANTY AND UNJUST

       ENRICHMENT

       As   an   initial   matter,       the      Court    is     unpersuaded     by

Defendant’s argument that the breach-of-warranty and unjust-


                                        23
enrichment claims should be dismissed because “the Complaint

fails to identify the state law applicable to those claims.”

(See Motion at 3.) Defendant cites Hines v. Overstock.com,

Inc.,   in   which   the   court   dismissed   a   claim   for   unjust

enrichment in part because the complaint failed to identify

the particular state laws applicable to the claim. No. 09

Civ. 991, 2013 WL 4495667 (E.D.N.Y. Aug. 19, 2013). However,

the Hines Court dismissed only an unjust-enrichment claim,

not a breach-of-express-warranty claim. Regardless, the Court

is not persuaded by the reasoning in Hines. Like the court in

Allianz Global Investments GmbH v. Bank of America Corp.,

this Court finds more persuasive recent decisions determining

that identification of specific state laws is unnecessary at

the pleading stage. 463 F. Supp. 3d 409, 433 n.22 (S.D.N.Y.

2020) (citing In re Propranolol Antitrust Litig., 249 F. Supp.

3d 712, 729 (S.D.N.Y. 2017) (“[t]he Court is persuaded that

such identification is not necessary at the pleading stage

because the ‘elements of unjust enrichment are similar in

every state’” and “defendants have made no showing that any

differences in the various state laws are material at this

early stage” (citations omitted)); In re Credit Default Swaps

Antitrust Litig., No. 13 MD 2476, 2014 WL 4379112, at *18

(S.D.N.Y. Sept. 4, 2014) (same).




                                   24
     The    Court   is    likewise     unpersuaded   by   Defendant’s

argument    that    the   breach-of-express-warranty       claim    is

duplicative of the CPPA claim. In the District of Columbia,

“[t]he elements of a breach of express warranty, or contract,

claim are: ‘(1) a valid contract between the parties; (2) an

obligation or duty arising out of the contract; (3) a breach

of that duty; and (4) damages caused by breach.’” Wetzel v.

Capital City Real Estate, LLC, 73 A.3d 1000, 1005 (D.C. 2013)

(citation omitted).7 Plaintiff’s breach-of-express-warranty

claim stems from the allegedly false representations on the

hang tag attached to Canada Goose’s Products. While premised

on the same factual allegations, the CPPA claim is statutory,

unlike the breach-of-warranty claim. Therefore, each claim

can exist independently of the others, and dismissal is

unwarranted. E.g., Jacobson v. Hofgard, 168 F. Supp. 3d 187,

207 (D.D.C. 2016) (concluding that the CPPA and breach-of-

contract claims were not duplicative and denying dismissal of



     7  The Court looks to the law of the District of Columbia to
evaluate Plaintiff’s state-law claims, because that is where the
injury occurred. E.g., Watts v. Jackson Hewitt Tax Serv. Inc., 579 F.
Supp. 2d 334, 345 (E.D.N.Y. 2008) (applying New York law to a consumer-
protection dispute because “the jurisdiction with the greater interest
is the one in which the injury to the plaintiff is suffered”) (citing
Krock v. Lipsay, 97 F.3d 640, 646 (2d Cir. 1996); Sack v. Low, 478
F.2d 360, 365 (2d Cir. 1973)). Plaintiff here was allegedly injured
in that he “purchased the Product, paid the requested price, and
received less than what [was] bargained and/or paid for.” (Complaint
¶ 107.) While Plaintiff was a Maryland resident at the time, the
purchase, payment, and receipt of the Product all occurred in the
District of Columbia.


                                  25
the CPPA claim); Parr v. Ebrahimian, 774 F. Supp. 2d 234, 243

(D.D.C. 2011) (denying dismissal of a negligence per se claim

as duplicative of a CPPA claim because each claim was based

on the alleged violation of separate duties).

     Nevertheless, the court dismisses Plaintiff’s unjust-

enrichment claim because such a claim is unavailable when

there is an express agreement governing the dispute. Albrecht

v. Comm. on Emp. Benefits of Fed. Reserve Emp. Benefits Sys.,

357 F.3d 62, 69 (D.C. Cir. 2004) (“[T]here can be no claim

for unjust enrichment when an express contract exists between

the parties.”). Thus, insofar as Plaintiff alleges that an

express warranty governs, the unjust enrichment claim is

unavailable. Furthermore, pleading unjust enrichment in the

alternative is permitted only when there is “an allegation

that there is no valid contract.” United States v. Kellogg

Brown & Root Servs., Inc., 800 F. Supp. 2d 143, 160 (D.D.C.

2011) (dismissing an unjust-enrichment claim pled in the

alternative because “[t]he liberal pleading approach of the

Federal Rules allows a plaintiff to plead alternative claims,

but those claims must have some basis on which relief could

be granted”). There is no dispute that an express warranty

was made here. Consequently,   the claim for unjust enrichment

must be dismissed.




                               26
D.   STANDING TO PURSUE INJUNCTIVE RELIEF

     The Court finds that Plaintiff lacks standing to seek

injunctive relief because he does not allege any injury that

is “actual and imminent, not conjectural or hypothetical.”

Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009); see

also Beck v. Test Masters Educ. Servs., Inc., No. Civ. 04-

1391, 2012 WL 10817176, at *7 (D.D.C. Sept. 25, 2012),

modified on reconsideration, 289 F.R.D. 374 (D.D.C. 2013)

(“[T]o prevail on their claim for injunctive relief under the

CPPA,   plaintiffs   must   establish   a   ‘likelihood   of    future

violations’ of the CPPA by [the defendant].”).

     Plaintiff alleges that he “would not have purchased the

Product if he had known that contrary to Canada Goose’s

representations, the Products included fur from suppliers

permitted to engage in inhumane and unsustainable trapping

practices.” (Complaint ¶ 76.) Moreover, the lawsuit makes

clear    that   Plaintiff     is     presently    aware    of     the

misrepresentations he alleges, and he is not at any “actual”

-- much less “imminent” -- threat of future injury. See, e.g.,

Kurtz v. Costco Wholesale Corp., 818 F. App’x 57, 61 (2d Cir.

2020) (citing Kommer v. Bayer Consumer Health, 710 F. App’x

43, 44 (2d Cir. 2018) (“As plaintiff concedes, now that he

knows of defendants’ alleged deception and false advertising,

he is no longer likely to purchase another of defendants’


                                27
products ever again. Accordingly, he has no standing under

Article   III   to    enjoin   the    defendants’       sales   practices”

(internal quotation marks, brackets, ellipsis, and citation

omitted)).

     Contrary    to    Plaintiff’s        suggestion,    “[t]here     is   no

exception to demonstrating future injury when the plaintiff

is pursuing a class action.” Buonasera v. Honest Co., Inc.,

208 F. Supp. 3d 555, 564 (S.D.N.Y. 2016) (citing Simon v. E.

Ky. Welfare Rights Org., 426 U.S. 26, 40 n.20 (1976)); see

also Lewis v. Casey, 518 U.S. 343, 357 (1996) (“That a suit

may be a class action . . . adds nothing to the question of

standing, for even named plaintiffs who represent a class

must allege and show that they personally have been injured.”

(internal    quotation   marks   and       citation     omitted)).8   Here,



      8 The Court finds unpersuasive Plaintiff’s argument that the

CPPA “permits parties to sue on behalf of others for violations of
the Act, including those related to consumer goods and services, and
it permits injunctive relief.” (Motion at 3 (quoting Organic Consumers
Ass’n v. General Mills, Inc., 2017 D.C. Super. LEXIS 4, *17 (D.C.
Super. Ct. July 6, 2017).) That the CPPA “permits” parties to seek
injunctive relief on behalf of others does not relieve such parties
of their obligation to establish Article III standing. Moreover, while
the Court acknowledges that certain District of Columbia courts have
conferred standing to seek injunctive relief in contexts similar to
this one, the Court is not bound by that local standing jurisprudence.
See City of Los Angeles v. Lyons, 461 U.S. 95, 113 (1983) (concluding
that the plaintiff did not have Article III standing to seek injunctive
relief but noting that “the state courts need not impose the same
standing or remedial requirements that govern federal court
proceedings”). Nor is the Court persuaded to confer standing based on
public policy concerns. Plaintiff has asserted claims for other forms
of relief, some of which may proceed as set forth above. Neither he
nor the class has been denied an opportunity to realize the protections
afforded consumers by the CPPA.


                                     28
“[b]ecause Plaintiff does not individually have standing to

seek   injunctive      relief,    he     also    lacks   standing    to   seek

injunctive relief on behalf of the class.” Izquierdo v. Panera

Bread Co., 450 F. Supp. 3d 453, 460 (S.D.N.Y. 2020) (citing

Simon, 426 U.S. at 40 n.20; Buonasera, 208 F. Supp. 3d at

564)).

                                 IV.     ORDER

       For the reasons discussed above, it is hereby

       ORDERED that the motion so deemed by the Court as filed

by defendant Canada Goose Inc. (Dkt. No. 11) is GRANTED in

part and DENIED in part. In particular, the alleged violation

of the District of Columbia Consumer Protection Procedures

Act § 28-3904(h) in Count One is dismissed, but the alleged

violations of all other subsections may proceed insofar as

they     stem   from     Defendant’s         statements     regarding      its

commitment      to    “ethical”        and   “sustainable”    fur-trapping

standards.      The    motion     to    dismiss    the    state     consumer-

protection claims alleged in Count Two is DENIED. The motion

to dismiss the alleged breach-of-express-warranty in Count

Three is also DENIED. However, the motion to dismiss Count

Four for unjust enrichment is GRANTED, and the motion to

dismiss the claim for injunctive relief is also GRANTED.

SO ORDERED.
Dated:    New York, New York
          29 June 2021


                                        29
